Title: From James Madison to John Armstrong, 15 March 1806
From: Madison, James
To: Armstrong, John


                    
                        Sir,
                        Department of State March 15th. 1806.
                    
                    I herewith inclose an act of Congress just passed on the subject of the commerce with St. Domingo. In prohibiting the commerce in unarmed as well as armed vessels the act goes beyond the obligation of the United States under the law of nations, but the measure was deemed expedient for the present and the eventual welfare of the United States. And altho’ it must be understood to have proceeded from that consideration, and not from any rightful requisition on the part of France, and still less from a manner of pressing it, which might have justly had a contrary tendency, yet as it cannot fail to be in itself grateful to the French Government, it may perhaps furnish you with an auspicious occasion for presenting anew the view of the subject committed to your predecessor in a letter of the 31 Jany 1804, from which an extract is inclosed. According to the information received from Mr Livingston, there was a time when that view of the subject would have prevailed, but for the exasperating effect produced by the armed and forced trade carried on by American Citizens. A trade under certain regulations in articles of subsistence on our side, and in the productions of the Island on the other, seems to be so obviously favorable to the true interests of France, that a dispassionate reconsideration of such an arrangement may be reasonably expected to recommend it to an enlightened Government.
                    
                    The improper conduct of the Marquis D’Yrujo, the Spanish Minister, in writing and publishing the papers herewith inclosed, is communicated to you with a view that you may correct any mistatements which may find their way to the French Government. It is the more fit that you should be acquainted with the case, as there is ground to believe that pains will be taken by him to convey to that Government an impression that the dislike to him here proceeds from his vigilance and fidelity in counterworking objects of the United States disagreeable to France as well as to Spain. Nothing more can be necessary any where to excite the strongest disapprobation of his proceedings than a fair statement of them. The rudeness of his letters to the Department of State, and his repeated appeals to the people against their Government, with his attempt to seduce a printer into a confederacy with him in the project, would have justified, and with most other Governments have produced a more rigorous treatment than the moderation of this Government has inflicted. That you may have the fuller view of his demerits, I add to the other papers relating to him, an extract from the letter to our ministers at Madrid on the subject of his recall.
                    About three months ago Genl Miranda arrived in the United States coming last from England. Soon after his arrival he made a visit to this City, where he was treated with the civilities refused to no stranger having an ostensible title to them. Whilst here he disclosed in very general terms his purpose of instituting a revolution in a portion of Spanish America, without adding any disclosure from which it could be inferred that his project had the patronage or support of any foreign power. His communication was merely listened to, with an avowal at first on his part that nothing more was expected. It became evident however, that he had taken into view the possibility of a rupture between the United States and Spain, and that some positive encouragement would have been peculiarly welcome to him. He was expressly told that altho’ the Government of the United States were free to hear whatever he might chuse to impart to it, yet that as they were in amity with Spain and neutral in the war, nothing would be done in the least inconsistent with that sincere and honorable regard to the rules imposed by their situation, which they had uniformly preferred and observed; and that if a hostile conduct towards Spain should at any time be required by her conduct towards the United States, it would take place not in an underhand and illicit way, but in a way consistent with the laws of War, and becoming our national character. He was reminded that it would be incumbent on the United States to punish any transactions within their jurisdiction which might according to the law of nations involve an hostility against Spain, and that a statute of Congress had made express provision for such a case. This particular admonition was suggested by an apprehension that he might endeavour to draw into his enterprize individuals adapted for it, by their military experience and personal circumstances. It was never

suspected that the enlistment of a military corps of any size would be thought of. As to the exportation of arms on the occasion, the act of Congress of the last Session, was considered as both effectual and going beyond the injunctions of the law of nations. It was at the same time also expected that a bill before Congress prohibiting altogether the exportation of arms from the United States, would have passed and been put in force, before any shipment could have been made of those articles.
                    Under the effect of this explanation which he professed to understand, and promised strictly to keep in view, he left Washington for New York, the port at which he had arrived: and lately intimations were received by the Executive from private sources that an Armed ship belonging to an American Citizen had been engaged by Genl Miranda for a secret expedition, that cannon and other military stores, and even a company of military recruits were on board with a presumed destination to some part of Spanish America. Without waiting for either evidence of the facts, which has not to this day been received from any quarter, or even a representation of them from officers of the United States, and before a complaint was received from any foreign Agent whatever, the President gave immediate directions for instituting the legal proceedings applicable to the case. A few days after this step was taken, the occurrence became the subject of a diplomatic correspondence, of which copies are inclosed, and which carries with it, its own explanation. It is proposed to make the last letter from Genl Turreau the subject of a friendly conversation, in which he will be led to understand that without denying his right to interpose as far as France may have a common interest with Spain, it is deemed not only most proper that he should not be a mere organ of d’Yrujo with whom all direct communication has been closed, but that in other respects it would be more agreeable to the United States to view him in the relation of a common friendship to them and to Spain, than as apparently taking side with the latter.
                    Having thus put you in full possession of an incident which may possibly have consequences interesting to France as well as to Spain, you will be able to guard the reputation and responsibility of the United States against any perverted views of what has passed, into which attempts may be made to mislead the French Government.
                    To the documents inclosed on the preceding subjects, I add others which will make you acquainted with the recent occurrences and present state of things at New Orleans. Your own judgment will suggest any use which it may become proper to make of the information. I have the honor to be &c
                    
                        James Madison
                    
                